Exhibit 99.1 Catasys Announces Third Quarter 2014 Results and Reports Accelerating Growth 63 % Increase in Enrollment, % Increase in Revenue Compared with the Same Quarter Last Year 85 % Growth in Nine -Month Deferred Revenue LOS ANGELES,Nov 17, 2014/PRNewswire/ Catasys, Inc. (OTCBB:CATS),provider of proprietary health management services to health insurers and employers, today announced its financial results for the third quarter endedSeptember 30, 2014. Highlights: o 63% increase in third quarter enrollment compared with the same quarter last year. o 239% increase in recognized revenue to $370,000 in the third quarter, compared with the same quarter last year. o $454,000 increase in deferred revenue to $988,000, or 85% increase, at September 30, 2014, compared with December 31, 2013. o Signed an amendment to existing contract with one of the largest insurance providers in the country, expanding the availability of On Trak to the provider’s commercial members in Florida. Enrollment commenced in the fourth quarter. o Expects to commence enrollment for another customer in New Jersey during the fourth quarter of 2014. o Currently operates programs in Kansas, Louisiana, Massachusetts, Oklahoma, West Virginia, Kentucky, Wisconsin and Florida. Rick Anderson, President and COO commented, “During the third quarter of 2014, total enrollment and revenue continued to grow at a rapid pace, up 63% and 239%, respectively, compared with the same period in 2013. Our rate of growth has been even higher, when factoring in deferred revenue which grew 85% this year. We believe that this growth in deferred revenue is important in exhibiting our growth rate potential as a portion of our fees are deferred over the term of the 12 month program or until performance guarantees are achieved.” Mr. Anderson added, “On
